Citation Nr: 9915570	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for nicotine addiction.

2.  Entitlement to service connection for breathing problems 
secondary to smoking in service.

3.  Entitlement to service connection for a heart murmur.

4.  Entitlement to service connection for frostbite.

5.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Des Moines, Iowa, Regional Office (RO).  
In a decision of March 1997, the RO denied service connection 
for residuals of pneumonia.  Subsequently, in a decision of 
December 1997, the RO denied the other issues which have been 
certified for appellate review.  

A hearing was held at the RO in October 1998 before the 
undersigned Member of the Board.


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence that 
he developed nicotine dependence during his period of 
service.

2.  The veteran has not presented any competent evidence of a 
link between any current breathing problems and smoking 
during service.

3.  The veteran has not presented any competent medical 
evidence showing a heart murmur was aggravated by service.

4.  The veteran has not presented any competent evidence of a 
link between any current disorder of the feet or ears and 
exposure to cold weather during his period of service.

5.  The veteran has not presented any competent evidence of a 
link between any current respiratory disorder and the 
pneumonia and/or dust exposure which he experienced during 
his period of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine addiction 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for breathing problems 
secondary to smoking in service is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a heart murmur is 
not well grounded. 38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for residuals of 
frostbite is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).

5.  The claim for service connection for residuals of 
pneumonia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as cardiovascular disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).   

I.  Entitlement To Service Connection For Nicotine Addiction.

The veteran testified during a hearing held in October 1998 
that he started smoking heavily in service.  He said that he 
smoked unfiltered cigarettes which be bought at low prices at 
the post exchange.  The veteran expressed his opinion that 
the smoking in service caused him to develop nicotine 
dependence and that he was not able to stop smoking until 
1964.  The veteran has presented a photograph of himself in 
service smoking a cigarette.  

The appellant's service medical records do not contain any 
references to smoking or nicotine dependence.  Nevertheless, 
his account of having started smoking during service may be 
presumed to be true for the purpose of determining whether 
his claim is well-grounded and the Board does not doubt that 
he smoked in service.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

Significantly, however, for a claim for service connection 
for nicotine dependence to be well-grounded, the veteran must 
also present competent evidence of a link between his period 
of service and his post-service nicotine dependence.  See VA 
General Counsel Opinion 19-37 (May 13, 1997) [hereinafter 
G.C. Prec. 19-97].  See also Steele v. West, No. 97-1752 
(United States Court of Appeals for Veterans Claims, Feb. 16, 
1999) (single judge non-precedent opinion).

The appellant's own opinion that he developed nicotine 
dependence that was related to service is not enough to 
support the claim.  Lay persons, such as the appellant, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (a claimant does not meet his burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the claimant presents 
only lay testimony by persons not competent to offer medical 
opinions).  A claimant is competent to testify as to the 
symptoms that he experienced, but is not competent to render 
a medical opinion regarding the significance of those 
symptoms.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).

In summary, the veteran has not presented any competent 
evidence of a link between any post-service nicotine 
dependence and his period of service.  In other words, he has 
failed to present a medical opinion showing that he developed 
nicotine dependence in service.  In fact, there is no medical 
evidence whatsoever showing that the veteran has ever had 
nicotine dependence.  Accordingly, the Board concludes that 
the claim for service connection for nicotine addiction is 
not well-grounded.

II.  Entitlement To Service Connection For Breathing Problems
 Secondary To Smoking In Service.

The veteran contends that, even if nicotine dependence did 
not begin during service, smoking during service was enough 
to cause subsequent breathing problems.  In addition to his 
own testimony, the veteran has presented lay statements dated 
in July 1997 from his sister and his brother which are to the 
effect that the veteran was a heavy smoker and had breathing 
problems when he returned from service.  He also presented 
lay statements dated in September 1997 from other servicemen 
which are to the effect that the veteran was a very heavy 
smoker in service and developed breathing problems.

Again, however, for such a claim to be well-grounded, the 
post-service breathing problems must be medically linked to 
smoking in service.  See G.C. Prec. 19-97.  No such medical 
evidence has been presented, and neither the veteran nor the 
persons providing written statements on his behalf are 
competent to render such an opinion.  Absent competent 
evidence of a link between any current breathing problems and 
smoking during service the claim for service connection for 
breathing problems secondary to smoking in service is not 
well grounded.

III.  Entitlement To Service Connection For A Heart Murmur.

The veteran testified during a hearing held in October 1998 
that he had a heart murmur due to a problem with his aortic 
valve.  He said that he had this most of his life, but that 
his doctors told him that it was aggravated while he was in 
service.

The veteran's service medical records do not contain any 
medical evidence demonstrating the presence of a heart 
disorder.  Although the veteran's service medical records 
show that upon entrance into service in January 1953 he gave 
a history of having a palpitation or pounding heart and also 
stated that he had been refused employment because of a heart 
beat that was too fast, the report of a physical examination 
conducted at that time shows that clinical evaluation of the 
veteran's heart was normal. 

The report of a medical history given by the veteran in 
January 1955 for the purpose of separation shows that he 
denied having a history of palpitation or a pounding heart.  
The report of a medical examination conducted in January 1955 
for the purpose of separation from service shows that 
clinical evaluation of the veteran's heart was normal.  

The Board also notes that there is no medical evidence 
demonstrating the presence of any cardiovascular disorders 
within one year after separation from service.  The earliest 
medical records pertaining to heart problems are from many 
years after separation from service and do not contain any 
medical opinion showing that any current heart problems are 
related to service.

Although the appellant reported that his doctor told him that 
his heart murmur may have been aggravated by service, this 
statement by the appellant is not sufficient to render the 
claim well-grounded.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to render a claim well-grounded because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

In summary, the veteran has not presented any competent 
medical evidence showing a heart murmur was aggravated by 
service.  Accordingly, the claim for service connection for a 
heart murmur is not well-grounded.

IV.  Entitlement To Service Connection For Frostbite.

During the hearing held in October 1998, the veteran 
testified that he suffered from frostbite in service due to 
working outside while wearing boots that did not keep his 
feet warm.  He said that his feet and his ears continued to 
bother him.

The veteran's service medical records do not contain any 
references to frost-bite.  Nevertheless, the veteran's 
account of having experienced cold feet and ears during 
service may be presumed to be true for the purpose of 
determining whether his claim is well-grounded.

The Board notes, however, that there is no medical opinion of 
record showing that any of the veteran's current medical 
problems are attributable to exposure to cold during service.  
The Board has noted that a VA medical record dated in May 
1997 shows that the veteran reported having foot pain which 
he felt was related to prior frostbite.  However, the fact 
that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes that the report of an examination of the 
veteran's feet conducted by the VA in May 1998 shows that the 
veteran gave a history of having sustained frostbite of the 
feet in while in service.  Following examination, however, 
the only diagnosis was bilateral pes planus.  

In summary, the veteran has not presented any competent 
evidence of a link between any current medical problems of 
the feet and ears and his exposure to cold weather during his 
period of service.  Thus, the claim for service connection 
for residuals of frostbite is not well grounded.

V.  Entitlement To Service Connection For Residuals Of 
Pneumonia.

The veteran testified in October 1998 that he was treated in 
service for pneumonia, and that he subsequently experienced 
problems breathing.  He also recounted being exposed to a lot 
of dust in service which also interfered with his breathing.

The report of a medical history given by the veteran upon 
entrance into service in January 1953 shows that he gave a 
history of having asthma and shortness of breath.  The report 
of a medical examination conducted at that time shows that 
his chest and lungs were found to be normal other than pectus 
excavatum which was not disqualifying.

The veteran's service medical records confirm that he was 
treated for pneumonia later in January 1953.  He was admitted 
to a service hospital on January 23, 1953, and was discharged 
February 17, 1953.  It was noted that he would return to duty 
after a one week convalescent leave.  

There is no indication in the service medical records that 
the pneumonia resulted in any chronic residuals.  Although 
the report of a medical history given by the veteran in 
January 1955 for the purpose of his release from active duty 
shows that he gave a history of having shortness of breath, 
the report of a medical examination conducted at that time 
shows that clinical evaluation of his chest and lungs was 
normal.  

The earliest post-service medical records pertaining to 
shortness of breath are from many years after service and do 
not contain any medical opinion relating that shortness of 
breath to service.  Without competent evidence of a link 
between any current respiratory disorder and the pneumonia 
and exposure to dust during service, the veteran's claim for 
service connection for residuals of pneumonia is not well-
grounded.

VI.  Conclusion

Because the claims are not well-grounded, the VA is under no 
duty to assist the appellant in developing the facts 
pertinent to the claims.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claims.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  
The veteran is free to reopen his claim with evidence such as 
a medical opinion linking any claimed disability with his 
period of service.


ORDER

Service connection for nicotine addiction, breathing problems 
secondary to smoking in service, a heart murmur, frostbite 
and residuals of pneumonia is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 


